Citation Nr: 1008655	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-41 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 80 percent 
for complex partial seizures (seizure disorder).

2.  Entitlement to an initial rating in excess of 10 percent 
prior to April 25, 2008, and in excess of 40 percent from 
April 25, 2008, for lumbar spine degenerative changes, status 
post back injury (lumbar spine disability).

3.  Entitlement to an initial rating in excess of 10 percent 
for a somatoform disorder with cognitive disorder and 
secondary anxiety disorder (psychiatric disability).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 
2001. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that granted service connection for: (1) 
complex partial seizures, evaluated at 20 percent disabling; 
degenerative changes of the lumbar spine, evaluated at 10 
percent disabling; and somatoform disorder with cognitive 
disorder and secondary anxiety disorder, evaluated at 10 
percent disabling.  During the course of this appeal, and in 
a June 2008 rating decision, the Veteran was granted an 80 
percent rating for the seizure disorder, effective from March 
8, 2001; and he was also granted a 40 percent rating for the 
lumbar spine disability from April 25, 2008.  The Veteran 
continues to appeal to the Board for the assignment of higher 
initial evaluations.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The appeal was remanded in November 2006 for further 
development.


FINDINGS OF FACT

1.  The service-connected seizure disorder is manifested by 
characteristic minor seizure episodes, averaging at least 
more than 10 minor seizures weekly; an average of at least 
one major seizure per month over the last year is not 
demonstrated by the evidence of record. 

2.  At least for the period from March 8, 2001, the Veteran's 
lumbar spine degenerative changes, status post back injury, 
results in recurring attacks of pain with intermittent 
relief, which is productive of no more than severe 
impairment.

4.  At least for the period from September 23, 2002, the 
evidence of record is in equipoise and demonstrates objective 
findings of chronic L5 radiculopathy of the left lower 
extremity, which is productive of mild impairment.

5.  The Veteran's service-connected psychiatric disability is 
productive of mild social and industrial adaptability 
impairment with decreased work efficiency and ability to 
perform occupational task only during periods of significant 
stress with GAF scores that range from 65 to 70. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 80 
percent for complex partial seizures have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.   §§ 3.102, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.121, 4.124, 
Diagnostic Code 8914 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for an initial rating of 40 percent for lumbar 
spine degenerative changes, status post back injury, from 
March 8, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45 
(2009); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), as 
amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51,454 (Aug. 27, 2003). 

3.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a separate 10 percent rating for L5 
radiculopathy of the left lower extremity, from September 23, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.71, 
Diagnostic Codes 8520-8720 (2009); 67 Fed. Reg. 54,345 (Aug. 
22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).

4.  The criteria for a rating in excess of 10 percent for 
somatoform disorder with cognitive disorder and secondary 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);38 C.F.R. § 3.102, 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.121, 4.124, Diagnostic Code 9421 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented in part at 38 C.F.R.          § 3.159, enhanced 
VA's duty to notify and assist claimants in substantiating ca 
claim for VA benefits.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1) (2009).  This notice is to be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). However, if VCAA notice is 
provided after the initial decision, such a timing error can 
be cured by subsequent content-complying notice and 
adjudication of the claim, as in a Statement of the Case or 
Supplemental Statement of the Case.  Mayfield v. Nicholson, 
20 Vet. App.  537, 543 (2006).

The RO provided the Veteran notice of the VCAA in letters 
dated August 2001 and April 2002, which date prior to the 
initial adjudication of his claims in the July 2002 rating 
decision.  An additional VCAA letter was sent in February 
2007.  The VCAA letters indicated the types of evidence 
necessary to substantiate the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain both his 
private and VA medical treatment records. The letters also 
informed the Veteran how the disability ratings and effective 
dates are assigned, as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The RO sent the Veteran Supplemental 
Statements of the Case in June 2008 and June 2009.  See also 
Pelegrini and Mayfield, both supra.

The courts have held that once service connection is granted, 
the claim is substantiated and further notice as to the 
"downstream" elements concerning the initial ratings and 
effective dates is not required. Dingess v. Nicholson, 19 
Vet. App. at 490-491; see also Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, the Veteran filed a notice of disagreement 
contesting the initial ratings assigned, following the grants 
of service connection, for complex partial seizures, lumbar 
degenerative changes (status post back injury), and 
somatoform disorder with cognitive disorder and secondary 
anxiety disorder; as such, pertinent regulation provides that 
VA has no further obligation to provide notice under section 
5103 on this downstream element of the claims.  38 C.F.R. 
§ 3.159(b)(3)(i) (2009).

In this context, the RO furnished the Veteran a Statement of 
the Case that addressed the initial ratings assigned, 
included notice of the criteria for higher ratings for those 
conditions, and provided the Veteran with further opportunity 
to identify and submit additional information and/or 
argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  Under 
these circumstances, VA fulfilled its obligation to advise 
and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  The evidence of record includes service 
treatment records, VA medical records, VA examination reports 
(dated January 2002, February 2002, April 2008 and May 2008), 
and statements from the Veteran and his representative.   
Moreover, the VA medical records and examination reports may 
be accepted as adequate reports of examination of the 
Veteran, because they provide information that speaks 
directly to the Veteran's complaints, the objective findings 
found on actual clinical evaluation and diagnostic testing of 
the Veteran, and diagnostic assessments consistent with the 
evidence of record.  38 C.F.R. §§ 3.159(c)(4), 3.326 (2009).  
The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.

II.  Initial Ratings-in General

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on average impairment of earning capacity resulting 
from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R, Part 4.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.

III.  Seizure Disorder

The Veteran has established service connection for partial 
complex seizures and is currently rated at 80 percent 
disabling under Diagnostic Code 8914, pertaining to 
psychomotor epilepsy.  Psychomotor epilepsy is evaluated 
under the general rating formula for major seizures when it 
is characterized by automatic states and/or generalized 
convulsions with unconsciousness; and under the general 
rating formula for minor seizures when it is characterized by 
brief transient episodes of random motor movements; 
hallucinations; perceptual illusions; abnormalities in 
thinking, memory or mood; or autonomic disturbances.  An 80 
percent evaluation requires an average of at least 1 major 
seizure in 3 months over the last year, or more than 10 minor 
seizures weekly.  A 100 percent evaluation requires an 
average of at least 1 major seizure per month over the last 
year.  38 C.F.R. Part 4, Diagnostic Code 8914.

The service treatment records reflect that the Veteran was 
treated for complex partial seizures.  In August 1998, the 
Veteran had a grand mal seizure.  He was not placed on 
medication.  A November 1998 Medical Board Evaluation (MEB) 
from flying duties summary found that the Veteran suffered 
from idiopathic generalized tonic clonic seizure and 
recommended disqualification from military service.  The 
Veteran had another seizure in August 1999.  A Magnetic 
Resonance Imaging (MRI) and an electroencephalogram (EEG) 
showed right temporal lobe sclerosis, which led to a 
diagnosis of a seizure disorder.  His symptoms included, but 
not limited to, fatigue, dizziness, disturbance of 
equilibrium, heightened sensitivity, myoclonic jerks, poor 
memory, poor concentration, lack of coordination, head 
sensations/aches (minor seizures), eye twitching/drooping, 
general muscle weakness, tremors, and vision problems.  The 
Veteran was prescribed medication to help control his 
seizures.  The Veteran also reported a major seizure in July 
2000 with several minor seizures.  (See also January 2000 
Statement from Dr. M.P.; December 2000 Memorandum for 
Neurology Consultants).

VA treatment records from March 2001 to July 2002 reflect 
treatment for seizures on a regular basis.  An April 2001 
record noted that the Veteran was taking Prilosec and 
Dilantin for seizures and was complaining of occasional 
symptoms.  The Veteran complained of jerking of the limbs and 
staring spells.  A May 2001 treatment record noted that his 
seizures were stable with no recent grand mal seizures.  In a 
June 2001 record the Veteran reported that he may have 
seizures on a daily basis, but he did not know.  He would 
have spells during the day, which included twitching.  He was 
advised not to drive.  He was diagnosed with complex partial 
seizures.  

The Veteran underwent a VA examination in January 2002.  The 
Veteran told the VA examiner that his seizures began in 
August 1998 and that he had both minor and major seizures.  
The VA examiner noted that the Veteran was on average having 
a major seizure per month and at least one minor seizure per 
day.  The minor seizure was described as a blanking out for a 
few seconds with a loss of memory during that time period.  A 
major seizure was described as a loss of consciousness with 
jerking of limbs and tongue biting.  The Veteran was 
diagnosed with a primarily generalized seizure disorder.  A 
February 2002 general VA examination reflected a diagnosis of 
a seizure disorder and noted that the Veteran was taking 
medication.

A July 2002 neuropsychological MEB showed a diagnosis of 
complex partial epilepsy with secondary generalization and/or 
non-epileptic spells.  The VA examiner noted a definite, but 
mild social/industrial impairment.  An October 2002 VA 
treatment record reflects that the Veteran went to the 
emergency room for a seizure episode in June of 2002.  He 
reported that his last seizure was in July of 2001.

A July 2002 Memorandum for the temporary disability 
retirement list (TDRL) Board noted that the Veteran had his 
first seizure in August 1998 and continued to complain of 
visual problems, dizziness, feeling unbalanced, vertigo, 
light-headedness, cognitive difficulties, decreased 
coordination, weakness, tremors, difficulty swallowing, back 
pain, changes in speech, memory loss, difficulty multi-
tasking, and shakiness.  Neuroimaging studies found right 
temporal lobe abnormalities (i.e., right temporal mesial lobe 
sclerosis).

VA treatment records from January 2003 to September 2003 
reflect treatment for a seizure disorder.  In a January 2003 
treatment record, the Veteran reported that his minor 
seizures had reduced in frequency two or three times per day.  
A March 2003 treatment record noted that the Veteran had 
spells about every other week on current dose of medication.  

A September 2003 VA treatment record indicates that the 
Veteran complained of nocturnal spells labeled generalized 
tonic-clonic seizures and tremors.  He stated that he had not 
had a major seizure for 6 months (generalized tonic-clonic 
seizure), but continued to have minor spells.  He stated that 
his major seizures are well-controlled on Tegretol.  The 
Veteran was diagnosed with a seizure disorder.  The physician 
noted that it was not clear whether his spells were seizures.

A March 2004 VA treatment record reflects that the last 
generalized seizure was in August 2003.  Upon neurological 
examination, the Veteran was awake, alert, and oriented.  The 
Veteran had no attention deficits and was intact to 
conversation.  There was no facial weakness/asymmetry midline 
tongue/uvula or weakness.  The Veteran's strength for all 
extremities was 5/5 with no pronator drift or slowness of 
fine finger movements.  His reflexes were symmetric 
bilaterally.  There was no Romberg, and the Veteran was able 
to do a tandem gait without difficulty.  The Veteran was 
diagnosed with complex partial seizures controlled with 
Tegretol.  

An April 2004 Department of Motor Vehicles (DMV) form 
reflects that the Veteran had medical permission to scuba 
dive and drive from his physician.

A June 2004 VA treatment record reveals that the Veteran had 
major seizures for several years at night in his sleep.  The 
Veteran's other spells consist of a brief sensation like a 
light switch flicking off and on, which happened three times 
per week.  In November 2004, the Veteran reported having a 
major seizure in March 2004.

A January 2005 VA treatment record reveals that the Veteran 
had experienced several grand mal seizures at night while he 
slept; but that Tegretol helped the seizures subside.  A May 
2005 treatment record noted no recent seizure activity and 
that the Veteran was stable on current regimen.  Tegretol had 
cut his seizure frequency from every three months to every 6 
to 8 months.  He reported that his last seizure was in August 
2004 or September 2004.  A November 2005 treatment record 
reflected the same.  A May 2006 EEG was abnormal due to the 
presence of left temporal slowing and possibly sharp activity 
(or at least sharply contoured slow waves), which indicated 
underlying focal dysfunction and raises the possibility of 
underlying focal structural disease.  A September 2006 MRI 
was normal.  A July 2006 treatment record noted that he had 
two seizures since October 2005.  In a June 2007 VA treatment 
record, the Veteran reported having a major seizure in June 
2006.  He also complained of mild limb jerks and staring 
spells.  In March 2008, the Veteran reported that he had less 
seizures after taking Lamictal (i.e., from VA treatment 
records from January 2003 to September 2003 reflect treatment 
for a seizure disorder 20 to 40 seizures per day to 10 per 
day).  

A June 2007 VA treatment record indicates that the Veteran 
was having spells and speech difficulty.  It was thought that 
his seizures were not well-controlled so he was prescribed a 
different medication.  An August 2007 record noted that there 
was good control of the generalized tonic-clonic seizures, 
but that he continued to have staring spells about every two 
days.

A March 2008 VA treatment record indicates that the Veteran 
had a significant reduction in the frequency of attacks.  
Specifically, he went from 20 to 40 attacks per day to 10 
attacks per day after taking after starting Lamictal.

When the Veteran was examined by in April 2008, he reported 
having one major seizure per month from August 1998 to 
February 2002, where his seizures subsequently reduced when 
he started taking Tegretol.  He further reported that his 
last major seizure was a year ago.  He also reported minor 
seizures described as staring spells (staring off into 
space).  He had about 10 minor seizures per day since he 
started taking Lamictal.  He also reported losing focus, 
memory loss, and myoclonic jerks.  The Veteran reported that 
he was self-employed in that he owned a waste management 
business.  He stated that he had lost some time from work and 
productivity as a result of his disability.  He also reported 
having difficulty carrying on conversations and with his 
memory.  The VA examiner stated that he could not give a 
confirmed diagnosis of epilepsy.  The VA examiner spoke with 
the Veteran's neurologist who stated that the current 
medication had improved the Veteran's symptoms (i.e., 
decreased frequency).

In various lay statements, the Veteran asserts that he had 
difficulties with myoclonic jerks, coordination in his 
forearms, and essential tremors.  He further stated that his  
driver's license was suspended.  He also stated that he had 
at least one major seizure per month from August 1998 to 
February 2002 and many minor seizures nearly everyday from 
August 1998 to October 2002; and that, his seizures improved 
with Tegretol.  (See November 2004 Notice of Disagreement; 
May 2001 Written Statement).

Overall, the preponderance of the evidence is against the 
claim for an initial rating in excess of 80 percent for the 
service-connected seizure disorder.  Although the Veteran 
related to the April 2008 VA examiner and maintains that he 
has had one major seizure per month between August 1998 to 
February 2002, the objective medical data of record for that 
period do not evidence an average of at least 1 major seizure 
"per month" over the last year.  In fact, these medical 
data show on average a major seizure "per year" for the 
entire appeal period.  (See Medical Records dated from August 
1998 to June 2007).  38 C.F.R. §§ 4.3, 4.7; Fenderson, supra.

The Board has considered rating his seizure disorder under 
other diagnostic codes in order to provide the Veteran with 
the most beneficial disability rating; however, the 
diagnostic codes pertaining to seizures which provide 
disability ratings in excess of 80 percent are rated using 
the General Rating Formula for Major and Minor Epileptic 
Seizures, which has been discussed above.  As such, this 
would not provide the Veteran with a higher disability 
rating.  38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8912, 
8913, 8914. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent hospitalization for the seizure disorder 
and that the manifestations of the disability are not in 
excess of those contemplated by the assigned rating.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order.




IV.  Lumbar Spine Disability

The Veteran's lumbar spine degenerative changes (status post 
back injury) has been rated as 10 percent disabling, 
effective from March 8, 2001, through April 24, 2008; and as 
40 percent disabling, effective from April 25, 2008. 

The Veteran filed his original claim for compensation 
benefits in March 2001.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including the criteria for 
rating disabilities of the spine.  Effective September 23, 
2002, VA revised the criteria for rating intervertebral disc 
syndrome, after the date on which the instant claim was 
filed.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective 
September 26, 2003, VA revised the criteria for rating 
general diseases and injuries of the spine.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  The revised provisions 
of Diagnostic Code 5293 were also redesignated as Diagnostic 
Code 5243 for intervertebral disc syndrome, effective 
September 26, 2003.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether a higher disability rating is warranted for the 
Veteran's lumbar spine disability.  The General Counsel for 
VA has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for the periods 
from and after the effective date of the regulatory change.  
However, the Veteran does get the benefit of having both the 
former and revised regulations considered for the period 
after the change was made.  See VAOPGCPREC 3-2000.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under former Diagnostic Code 5293.  A 10 percent 
rating required mild intervertebral disc syndrome.  A 20 
percent rating required moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent rating required severe 
intervertebral disc syndrome with recurring attacks, with 
intermittent relief.  A 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  A 60 percent is the 
highest schedular rating assignable under Diagnostic Code 
5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002)

Prior to September 26, 2003, lumbosacral strain was evaluated 
under former Diagnostic Code 5295.  A 10 percent rating is 
warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosascral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A (maximum) 40 percent 
rating is warranted for severe lumbosacral strain where there 
is listing of whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
(maximum) 40 percent rating is also warranted if some the 
above manifestations are present, if there is also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4,71a, Diagnostic Code 5003 (2009); see also 38 C.F.R. 
§ 4.59 (2009); Hicks v. Brown, 8 Vet. App. 417, 420 (1995) 
(citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was evaluated under former Diagnostic Code 5292.  
A 10 percent rating is warranted for slight limitation of 
lumbar spine motion.  A 20 percent rating is warranted for 
moderate limitation of lumbar spine motion.  A (maximum) 40 
percent rating is  warranted for severe limitation of lumbar 
spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

The Board observes the words "moderate" and "severe" are 
not defined in the VA rating schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6 (2009).  Although the criteria under 
Diagnostic Codes 5290 through 5292 were less defined that the 
current criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See Supplementary 
Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

Under the amendment to the rating schedule that became 
effective on September 23, 2002, intervertebral disc syndrome 
(pre-operative or post-operative intervertebral disc 
syndrome) is to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months; or, by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Effective September 26, 2003, 
intervertebral disc syndrome was assigned a new diagnostic 
code number (5243), and the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations were re-worded and moved to Note 1, following 
the General Rating Formula for Disease and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2004).  The above-mentioned 
instructions were re-phrased to state that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for Disease 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  Id.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56509, 56510 (Sept. 4, 
2002) (indicating that the then-proposed amendment "would 
make editorial changes," but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome"); Schedule for 
Rating Disabilities; The Spine; Correction, 69 Fed. Reg. 
32499 (June 10, 2004).

Pursuant to the first method of evaluation (total duration of 
incapacitating episodes over the 12 month period), the 
revised criteria provide that a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least 2 weeks but less 
4 weeks during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004, 2009).  The revised schedule does not 
provide for an evaluation higher than 60 percent.

Effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 38 C.F.R. § 471a, Diagnostic Codes 5235-5243 (2004, 
2009).  The second method of evaluation provides:

10 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees, but 
not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees, but not greater than 235 degrees; or, there is 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spine contour; 
or, there is vertebral body fracture with loss of 50 
percent or more of the height.

20 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or there 
is favorable ankylosis of the entire thoracolumbar 
spine.

50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243.

38 C.F.R. § 4.71a., General Rating Formula, Note (1) provides 
that any associated objective neurologic abnormalities should 
be rated separately under the appropriate diagnostic code.  
Note (2) provides that, for VA compensation purposes, normal 
forward of the thoracolumbar spine is zero to 90 degrees; 
extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The combined normal range of motion of the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2009); Plate V, 38 C.F.R. § 4.71a. (2009).

The service treatment records indicate that the Veteran was 
diagnosed with chronic sciatica in 1987, and a herniated disc 
in 1998.  In February 1987, the Veteran related that he had 
pain that traveled through the left buttock and down to the 
thigh/knee region.  At that time, he had 1/3 flexion and 2/3 
extension; and an x-ray revealed degenerative changes of the 
lumbar spine and herniated nucleus pulposus at L5-S1 level.  
A September 1998 entry indicates a diagnosis of left-sided 
lower back pain and sciatica; and in January 2000, chronic 
low back pain of the L5-S1 with radiculopathy was noted.  An 
MRI revealed disc protrusion and a tear at the L5-S1.  The 
Veteran complained of pain and tenderness.  He used a back 
brace and back support on a regular basis and rated his pain 
on average as level 5.  He was taking Naproxyn.  See December 
2000 Memorandum for Neurology Consultants.

VA treatment records from March 2001 to January 2002 reflect 
that the Veteran had complaints of back pain.  In March 2001, 
the Veteran's back disability was asymptomatic; and in May 
2001, the Veteran complained of chronic back pain.

A January 2002 VA examination reflects that the Veteran 
complained of intermittent back pain with radiating pain down 
his left leg and numbness in his left foot.  The VA examiner 
noted that a 1999 MRI revealed a herniated L5-S1 disc on the 
left.  Upon physical examination, the Veteran stood erect 
with a flattened lumbar curve, and flexed with reversal of 
the lumbar lordosis.  The Veteran could touch his toes with 
his fingertips during flexion.  The Veteran could right and 
left lateral bend to 20 degrees in each direction.  Straight 
leg raising was negative in the sitting position to 90 
degrees.  Knee jerks and ankle jerks were 2+ and symmetric.  
There was no sensory deficit, muscle atrophy, or weakness.  
The diagnosis was of herniated nucleus pulposus L5, S1, left.

VA treatment records from February 2002 to September 2004 
reflect that in April 2002, the Veteran had continued 
complaints of low back pain.  It was noted he had difficulty 
with prolonged sitting, walking, and was in therapy.  He was 
not taking medication at the time.  In June 2002, it was 
noted that the Veteran had less sensation on the left side 
when compared to the right; there was no pronator drift; and 
the Romberg's test was negative.  The physician found no 
strong objective neurologic findings on the CT scan, although 
there was decreased sensation on the left side.  A physical 
examination was conducted in June 2002, which revealed that 
the Veteran showed forward flexion to 90 degrees, extension 
to 30 degrees, and laterally rotation to 90 degrees, 
bilaterally, without pain.  The straight leg raising was 
negative, and motor strength was 4/5 in the lower extremity, 
bilaterally.  The deep tendon reflexes were 2+ and 
symmetrical.  Sensation was intact for light touch and 
pinprick in the lower extremity, bilaterally.  Mild 
tenderness to palpation over the lumbosacral region was 
noted.  The diagnosis was of chronic low back pain, most 
likely secondary to sciatic flare-up as well as possible 
sequelae from the herniated disc.

A July 2002 MRI revealed a herniated lumbar disc at L5-S1 
with mild impingement on the left S1 nerve root; an annular 
tear with a tiny disc protrusion to the left at L4-L5 along 
the neural foramen adjacent to the left L4 nerve root; and 
degenerative narrowing at L2-L3.  The diagnoses were of low 
back myofascial pain; spinal degeneration and disc 
herniation; and no S1 and dermatomal or myotmal deficits 
(neurologically).

When the Veteran was seen by VA in October 2002, he had a 
normal gait.  There was no signs of atrophy.  The bilateral 
reflexes were 2+.  The motor strength was 5/5.  There was 
sensory sensitivity to the left lateral thigh, and pain was 
detected with hyperextension.  In March 2003, it was noted 
that the Veteran occasionally required physical therapy for 
his back pain.  Upon VA outpatient examination in March 2004, 
the Veteran was not in any acute distress.  His gait was 
nonantalgic.  He walked comfortably on both toes and heels.  
Examination of spine revealed normal curvature.  Mild 
paraspinal tenderness in the left L4 region was noted; but 
there was no sacroiliac joint or greater trunk tenderness.  
The range of motion was decreased in all four planes, 
particularly with extension.  The muscle strength was 5/5.  
Sensation was intact to light touch.  The Babinski's test and 
straight leg raising were negative.  The diagnosis was of 
chronic low back pain, with acute exacerbation secondary to 
myofascial component and annular test.

When the Veteran was examined by VA in June 2004, the 
anteflexion test was positive on the left.  The Veteran 
showed decreased forward flexion at the hips to about 20 
degrees without bilateral knee bending, and his extension was 
to 20 degrees without antalgia.  Bilateral hamstring 
tightness was noted, and the Thompson test was positive, 
bilaterally.  The reflexes were symmetric 2/4 at the ankle 
and knee, bilaterally.  Sensation was normal to 2-point 
pinprick.  The impression included chronic low back pain 
since the mid 1980s, a significant history of disc 
herniation, and motion function in the left leg, which had 
improved without surgical treatment.  The Veteran was to 
obtain a self-care guide for the back, was given a 
prescription for medication, and was encouraged to continue 
message therapy (because it had provided relief of his pain 
in the past).

A subsequent examination in August 2004 revealed a normal 
gait.  There was no obvious atrophy.  The hip flexors were 
4/5, bilaterally.  Knee flexion was 4/5 on the left and 5/5 
on the right.  Knee extension was 5/5, bilaterally.  
Dorsiflexion was 5/5, bilaterally.  Plantar flexion was 4/5 
on the left and 5/5 on the right.  The patella and Achilles 
reflexes were 2+ bilaterally.  Sensation was normal to 
pinprick, bilaterally.  Straight leg raising was negative.  
Pain in the lumbar region at 10 degrees of extension was 
appreciated; but no pain was appreciated on flexion with the 
Veteran touching his toes with the knees straight.  It was 
noted that the Veteran used Flexeril and Tylenol for pain, as 
well as a home exercising program, and a transcutaneous 
electrical nerve stimulatory (TENs) unit.  According to the 
examiner, the Veteran's activities of daily living were not 
limited.  Additional medical records indicate that in May 
2005 the Veteran had no recent flare-ups of back pain.

A January 2007 VA treatment record indicates that the Veteran 
had acute flares of back pain and reported a few episodes of 
anal "sphincter" spasm, but denied fecal incontinence.  A 
March 2007 treatment record reflects that the Veteran was 
taking muscle relaxers.  

VA conducted an examination of the Veteran in April 2008.  
The Veteran related complaints of low back pain which 
radiated to his left leg, and that he was taking Flexeril and 
Tylenol for pain.  According to the VA examiner, a 2002 MRI 
of the lumbar spine showed degenerative retrolisthesis grade 
1 at the lumbosacral level with minor disc herniation; and a 
diagnosis of intervertebral disc disease at the L4-L5 level 
was indicated.  The Veteran stated that he had no 
incapacitating episodes during the past year due to his back 
pain.  He reported that he was employed a truck driver for 
his family's waste management business.  The physical 
examination revealed that the Veteran showed normal 
ambulation and had no difficulty getting on and off the 
examination table.  There was tenderness to palpation of the 
lumbar paravertebral muscles with no guarding or spasms.  The 
range of motion of the thoracolumbar spine was described as 
markedly restricted, with the Veteran showing thoracolumbar 
flexion to 30 degrees, extension to 0 degrees, side bending 
to 10 degrees on each side, and thoracolumbar rotation to 20 
degrees.  The examiner observed that the Veteran complained 
of pain at the extreme ranges of motion.  Spotty hypoalgesia 
of the left lower extremity was noted.  The left lower 
extremity had weakness of extension of the extensor halluces 
longus.  The Veteran was able to tandem, toes and heel, walk 
repetitively without any difficulty.  After repetitive 
flexion and extension activity of the lumbar spine, testing 
for pain, weakness and fatigability showed no change in range 
of motion or pain pattern.  The diagnosis was of advanced 
degenerative intervertebral disc disease of the lumbar spine 
with a left chronic L5 radiculopathy.

A May 2008 x-ray was interpreted as revealing loss of lumbar 
lordosis.  It was noted that there was decreased sensation 
over the left lateral leg, calf and foot.  A May 2008 EMG and 
nerve conduction study revealed no evidence of acute motor 
radiculopathy of the left leg (at levels L3, L4, L5, and S1); 
although it was noted that the study was limited due to the 
Veteran's poor tolerance of the EMG.  There was also no 
evidence of an acute or chronic S1 radiculopathy or 
generalized polyneuropathy.

In various lay statements, the Veteran asserts that he has a 
herniated disc with impingement on the left S1 nerve root.  
He also stated that he has an annular tear with tiny disc 
protrusion to the left at the L4-5 along the neural foramen 
with degenerative narrowing at L2-3.  He further stated that 
the back disability limits socially, occupationally, and 
personally.  He has difficulty sitting, standing, and 
traveling.  He also stated that he has pain, numbness due to 
sciatica, limited flexibility, and the inability to lift 
anything more than 30 lbs.  (See November 2004 Notice of 
Disagreement).

For the period prior to April 25, 2008, there are numerous 
medical records dated since service which show complaints and 
treatment for chronic low back pain.  However, the clinical 
evidence dated in January 2002 reveals that on examination, 
the Veteran touched his toes with his fingertips during 
flexion and performed right and left lateral bending to 20 
degrees (in each direction).  In June 2002, the Veteran 
demonstrated forward flexion to 90 degrees, extension to 30 
degrees, and lateral rotation to 90 degrees (bilaterally), 
without pain, although mild tenderness to palpation was 
detected in lumboscaral region.  While the clinical evidence 
discloses that the Veteran showed decreased range of motion 
in all planes in March 2004, and showed decreased forward 
flexion at the hips to 20 degrees in June 2004, the clinical 
evidence also reveals that the Veteran demonstrated no pain 
with flexion, bending to touch his toes with the knees 
straight, on a repeat examination that was conducted two 
months later, in August 2004.  In fact, the Veteran 
demonstrated a normal (non-antalgic) gait, and normal heel 
and toe walking, thereby indicating normal balance and 
coordination.  Thus, the objective physical findings as noted 
above, in the aggregate, would tend to justify a favorable 
comparison with a disability picture that more nearly 
approximates forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees 
(which would also tend to support a finding of slight 
limitation of lumbar spine motion), as well as characteristic 
pain on motion, which contemplates a 10 percent rating under 
former Diagnostic Codes 5292 and 5295, and the revised rating 
formula for spinal disorders.  Further, the objective 
evidence contains no showing that the Veteran has muscle 
spasm on extreme forward bending, has loss of lateral spine 
motion in standing position or has ankylosis of the 
thoracolumbar spine, based on the range of motion findings 
described above.  In a similar manner, no finding of a 
fractured vertebra is demonstrated by the objective medical 
evidence of record, including the radiology reports.  For 
these reasons, an initial disability rating in excess of 10 
percent for the Veteran's lumbar spine disability, as 
evaluated under former Diagnostic Codes 5295, 5292, 5295 and 
5289 (in effect prior to September 2003), and the revised 
rating formula for spinal disorders, is not warranted for the 
period prior to April 25, 2008.

In evaluating the Veteran's lumbar spine disability under 
former Diagnostic Code 5293, and resolving the benefit of 
doubt in the Veteran's favor, the Board finds that the 
evidence reasonably supports the grant of a 40 percent rating 
prior to April 2008.  In making this determination, the 
clinical reports establish that the Veteran has degenerative 
changes of the lumbar spine, herniated nucleus pulposus at 
the L5-S1 level, and advanced degenerative intervertebral 
disc disease of the lumbar spine with left chronic L5 
radiculopathy, as evidenced by diagnostic studies and the 
results of VA examinations.  Consistent with these 
manifestations, the record evidence reflects that the Veteran 
has complained of recurring attacks of pain, for which he has 
received intermittent relief.  In a November 2004 statement, 
the Veteran advised that he has moderate to severe recurring 
attacks with intermittent relief, which require therapy, bed 
rest, exercise, stretching, and medication.  The outpatient 
treatment records and examination reports show a history of 
chronic low back pain, radiating pain into left leg with 
numbness in left foot, and acute episodes of low back pain 
that date since service, for which the Veteran has sustained 
methods of intermittent relief.  In fact, the medical 
evidence is reflective of symptoms relieved by medication, 
including Flexeril and Tylenol, physical therapy, message 
therapy, a home exercising program and a TENs machine, and is 
not reflective of incapacitating episodes of intervertebral 
disc syndrome as defined by governing regulation.  See VA 
Outpatient Reports, dated October 2002, June 2004, August 
2004; and VA Examination Report, dated April 2008; see also 
38 C.F.R. § 4.71a, Diagnostic Code 5293-5243, Note (1) 
following the revised rating formula for incapacitating 
episodes (defining "incapacitating episodes") (2002, 2009).  
Since the evidence of record consistently shows that the 
Veteran has recurring attacks of back pain with intermittent 
relief, an initial rating of 40 percent under former 
Diagnostic Code 5293 (in effect prior to September 2002) is 
warranted, at least for the period from March 8, 2001.  See 
generally Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995) (discussing the 
Board obligation to explain how pain is factored into 
evaluation of the Veteran's disability).

The Board observes, however, that the record evidence does 
not reflect that the neurological findings and other 
manifestations of the Veteran's lumbar spine disability rise 
to the level of pronounced intervertebral disc syndrome, 
which is required for a 60 percent rating under former 
Diagnostic Code 5293.  According to the record evidence, the 
Veteran has mild paraspinal tenderness in the left L4 region, 
left-sided lower back pain and sciatica, and chronic low back 
pain of the L5-S1 with radiculopathy.  Also, the Veteran has 
reported a few episodes of anal sphincter spasm.  However, on 
CT scan there were no strong neurological findings, although 
decreased sensation was appreciated on the left side.  A July 
2002 MRI disclosed a herniated lumbar disc with mild 
impingement on the left S1 nerve root and was negative for S1 
dermatomal or myotomal deficits (neurologically).  While the 
record evidence does show that in April 2008, a VA examiner 
concluded that the Veteran has advanced degenerative 
intervertebral disc disease of the lumbar spine with a left 
chronic L5 radiculopathy, the limited findings contained in 
the May 2008 EMG and nerve conduction study revealed no 
evidence of acute motor radidulopathy of the left leg, acute 
or chronic S1 radiculopathy, or generalized polyneuropathy.  
In the same way, the bulk of the objective physical findings 
collectively show that the Veteran's motor and other 
neurologic tests were within normal limits.  In fact, these 
same clinical data reveal that the Veteran routinely 
demonstrated motor strength of 5/5 with no sign of atrophy, 
intact deep tendon reflexes with no sign of an absent ankle 
jerk, intact sensation to light touch and pinprick of the 
lower extremities, and negative straight leg raising.  Thus, 
in this context, the Board is cognizant of the Veteran's 
symptoms of decreased sensation, radiating pain, and numbness 
in the left lower extremity, but finds that when these same 
symptoms are considered along with the extensive negative 
clinical features discussed above, they are not productive of 
the pronounced impairment required for a 60 percent rating 
under former diagnostic code 5293 (in effect prior to 
September 2002).  For the reasons and bases discussed above, 
the Board determines that a rating in excess of 40 percent 
pursuant to this former diagnostic code is not warranted at 
any time from March 8, 2001.

For the period from April 25, 2008, the record evidence also 
establishes that that the Veteran showed thoracolumbar 
flexion to 30 degrees, extension to 0 degree, side bending to 
10 degrees (on each side), and thoracolumbar rotation to 20 
degrees, with associated pain detected on the extremes of 
range of motion, with no additional functional limitation due 
to pain, fatigue, weakness, lack of endurance or 
incoordination on repetitive motion.  See DeLuca, supra; 
38 C.F.R. §§ 4.40, 4.45.  Further, the April 2008 VA 
examination report indicates no finding that the Veteran had 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, and the Veteran 
specifically denied the same at the time of that examination.  
For these reasons, there is insufficient symptomatology shown 
to warrant a rating in excess of 40 percent for the Veteran's 
lumbar spine disability, even during flare-ups, from April 
25, 2008, under either method of the revised rating criteria, 
due to the lack of medical evidence showing either ankylosis 
of the lumbar spine or incapacitating episodes as defined by 
regulation.

Pursuant to the revised rating criteria, effective September 
2002 and 2003 respectively, the Veteran may be rated 
separately for an objective neurologic abnormality under the 
appropriate diagnostic code.  Specifically, the evidence in 
favor of a separate rating includes a September 1998 
treatment record reflects a diagnosis of left-sided lower 
back pain and sciatica; a January 2000 service treatment 
record reflects chronic low back pain of the L5-S1 with 
radiculopathy; and the April 2008 VA examiner's diagnosis of 
left chronic L5 radiculopathy.  The objective medical 
evidence against a separate rating includes: no sensory 
deficit in January 2002; no strong objective neurologic 
findings on CT scan (although there was decreased sensation 
on the left) in June 2002; and no S1 and dermatomal or 
myotmal deficits (neurologically) in July 2002 or May 2008 
(however, the EMG study was limited due to the Veteran's poor 
tolerance for the EMG).  Thus, the balance of positive and 
negative evidence is at the very least in relative equipoise.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Therefore, resolving all 
reasonable doubt in favor of the Veteran, a separate 10 
percent rating is warranted for L5 radiculopathy of the left 
lower extremity, which is clinically characteristic of mild 
impairment under hyphenated Diagnostic Code 8520-8720, 
pertaining to the sciatic nerve.  38 C.F.R. §§ 4.27, 4.124a.  

Consistent, with the reasons and bases discussed above, 
although the revised rating criteria authorizing the method 
of a separate rating for objective neurologic abnormality 
associated with the service-connected lumbar spine disability 
results in a favorable outcome for the Veteran, these revised 
rating criteria do not apply to render the Veteran entitled 
to a separate 10 percent for neurologic abnormality involving 
the left lower extremity, associated with the Veteran's 
lumbar spine disability, at any time prior to September 23, 
2002.  See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent hospitalization for either disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned ratings.  The schedular 
rating criteria for these disabilities specifically include 
recurring attacks with intermittent relief and limitation of 
motion, and contemplate such impairment of function 
(including ankylosis) due to such factors as pain, 
tenderness, stiffness, weakness, instability, incoordination, 
fatigability with repetitive use, and including during 
periods of flare-ups of such symptoms.  In sum, there is no 
indication in the record that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the assigned ratings.  Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.

V.  Psychiatric Disorder 

The Veteran's service-connected somatoform disorder with 
cognitive disorder and secondary anxiety disorder is 
currently rated 10 percent disabling under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9421, General Rating 
Formula for Mental Disorders.  The regulation is cited, in 
pertinent part, below: 
 
A 10 percent disability rating is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms with decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or symptoms controlled by continuous medication. 
 
A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 
 
A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 
 
Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships. 

Service treatment records reflect that the Veteran received 
treatment for a somatoform disorder with cognitive disorder 
and secondary anxiety disorder.  The Veteran was prescribed 
medication.  A December 1999 treatment record reflects that 
upon mental status examination the Veteran was well-groomed 
and appropriately dressed.  He was fully oriented and his 
speech was clear.  His range of affect was normal and 
euthymic.  He reported having psychotherapy for 6 months to 
help with stress management and effective coping.

VA treatment records from March 2001 to July 2002 reflect no 
treatment for a somatoform disorder with cognitive disorder 
and secondary to an anxiety disorder.

A July 2002 neuropsychological evaluation in conjunction with 
a United States Air force Physical Evaluation Board reflects 
complaints of poor memory, inability to multi-task, decreased 
coordination, dysphasia, and tremors.  The Veteran denied 
mental health treatment other than situational anxiety.  The 
Veteran was fully oriented to time, place, and person with 
appropriate affect and no evidence of thought disorder.  His 
judgment was intact.  The Veteran was assigned GAF scores of 
65 and 70.

A July 2002 Memorandum from the TDRL Board noted that the 
Veteran was seen by mental health once per month from late 
1999 to early 2000.  The Veteran denied any suicidal or 
homicidal ideation.  He socialized primarily with his family.  
Upon mental examination, the Veteran was cooperative and his 
affect ranged from smiling to serious.  His affect was 
consistent with the content of speech.  His speech was clear 
and comprehensible with normal volume, tone, and rate.  His 
thought processes were grossly logical and linear with no 
evidence of a formal thought disorder.  He functioned in the 
average-high range of intellectuals abilities.  His assessed 
concentration was in the average range for simple attentional 
tasks, but in the borderline range for complex attentional 
task.  His memory ranged from mildly impaired to average with 
more difficulties for verbal information than for nonverbal 
information.  He had borderline to mildly impaired verbal 
fluency.  Clinical scales indicated significant depression, 
anxiety, and concern about physical functioning and health.  
The Veteran was diagnosed with a cognitive disorder not 
otherwise specified (NOS).  He was assigned a GAF 65.  

An August 2002 Memorandum for the TDRL Board noted that the 
Veteran was diagnosed with somatoform disorder associated 
with cognitive disorder and secondary anxiety disorder.  He 
had mild social and industrial adaptability impairment from 
the somatoform disorder.  The Veteran denied contact with a 
mental facility.  He denied symptoms suggestive of a 
psychiatric illness other than situational anxiety.  He had 
no history of depressive symptoms and his sleep, appetite, 
and energy levels remained good.  He denied suicidal and 
homicidal ideation.  Upon mental status evaluation, the 
Veteran was alert, oriented to time, place, and person.  His 
affect was appropriate and mood was euthymic.  There was no 
evidence of a thought disorder.  Attention and concentration 
was good.  Speech was coherent, logical, and goal-directed.  
He denied hallucinations and delusions.  Insight and judgment 
were intact.  He was diagnosed with a cognitive disorder NOS 
with moderate impairment for military duty and minimal 
impairment for civilian adaptability.  He was assigned a GAF 
score of 70.  The examiner noted that the Veteran was able to 
live outside a protected environment and was not dangerous to 
himself or others.  The Veteran was taking Flexeril and 
Tegretol.

VA treatment records from August 2002 to September 2004 
reflects no treatment for a somatoform disorder with 
cognitive disorder and secondary to an anxiety disorder, 
although a March 2004 VA treatment record noted that the 
Veteran's tremor and spells may be a manifestation of his 
anxiety.

A January 2005 VA treatment record noted complained of 
somatization problems, severe anxiety, memory difficulty, and 
somnolence.  He was diagnosed with a history of possible 
somatization.  He was prescribed Zoloft for anxiety.

A May 2005 treatment record diagnosed the Veteran with mild 
anxiety that had improved with Sertraline.

The Veteran underwent a VA examination in May 2008.  He told 
the VA examiner that he worked full-time at a waste 
management business.  His duties ranged from truck driver to 
administrative.  He reported that he had some difficulty with 
his work due to cognitive impairments.  He also stated that 
he was not undergoing any mental health treatment.  He 
complained of episodes of anxiety, primarily fear of being 
embarrassed or having difficulty with his cognitive 
functioning.  Upon mental status examination, the Veteran's 
grooming and hygiene were normal.  The Veteran was 
cooperative.  He had two mild episodes of mild word-finding 
difficulties.  The Veteran was fully oriented, but had some 
difficulty with memory.  There was objective evidence of 
anxiety during the examination.  There Veteran's thought 
processes were rationale and goal directed.  There was no 
evidence of hallucinations, delusions, obsessions, 
compulsions, phobias, ritualistic behavior, or suicidal or 
homicidal ideation.  The VA examiner diagnosed the Veteran 
with a cognitive disorder and anxiety.  He felt that a 
somatoform disorder was not actually present.  There was no 
evidence of a panic disorder or depression.  The Veteran was 
assigned a GAF score of 68. 

In various lay statements, the Veteran asserts that he had 
"mental speed of information processing (borderline 
range)," "borderline to mildly impaired verbal fluency," 
"strength of grip was in the mildly-to-moderately impaired 
range for dominant right hand, and mildly impaired range for 
dominant left hand."  He further stated that his mental 
processing speed was 18th percentile.  (See November 2004 
Notice of Disagreement).

After having carefully reviewed and evaluated all the 
evidence, the Board is of the opinion that symptomatology 
associated with the Veteran's service-connected somatoform 
disorder more nearly approximates the level of severity 
required for a 10 percent rating.  In the reaching this 
determination, the Board observes that memoranda for the TDRL 
Board reveals that the Veteran suffered from mild social and 
industrial adaptability impairment from the somatoform 
disorder with minimal impairment for civilian adaptability.  
The May 2008 VA examiner noted that the Veteran worked full-
time at a waste management business and had some difficulty 
with his work due to cognitive impairments.  He also had mild 
anxiety.  However, there was no objective evidence of a panic 
disorder, or depression.  Further, the Veteran has not 
received treatment for his somatoform disorder.  His GAF 
scores range from 65 to 70, which is indicative of mild 
symptomatology.  
 
While the Veteran has mild anxiety and two mild episodes of 
mild word-finding difficulties, the Veteran's difficulties 
more appropriately approximate the criteria for the 10 
percent disability rating.  As such, the evidence reflects no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  As aptly 
noted by the record, the Veteran has had long-term employment 
and manages his own company.  Further, he has maintained 
relationships with his family.

For the reasons discussed above, and after weighing all the 
lay and medical evidence, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 10 percent for any period of claim.  38 C.F.R. §§ 4.3, 
4.7; Fenderson, supra. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 80 percent for 
complex partial seizures is denied.

Subject to the provisions governing the award of monetary 
benefits, entitlement to an initial rating of 40 percent, but 
not more, for lumbar spine degenerative changes, status post 
back injury, for the period from March 8, 2001, is granted. 

Subject to the provisions governing the award of monetary 
benefits, entitlement to a separate initial rating of 10 
percent for L5 radiculopathy of the left lower extremity, for 
the period from September 23, 2002, is granted.

Entitlement to an initial rating in excess of 10 percent for 
somatoform disorder with cognitive disorder and secondary 
anxiety disorder is denied. 




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


